EXHIBIT Central Vermont Public Service NEWS RELEASE For Immediate Release:May 8, 2009 Central Vermont Reports First Quarter Earnings § Consolidated earnings of $6.9 million, or 58 cents per diluted share Ø $0.5 million decrease in operating revenue Ø $1.3 million decrease in purchased power expense Ø $0.4 million decrease in other operating expenses Ø $0.3 million increase in equity in earnings of affiliates Ø $0.6 million increase in other income, net § November 2008 stock issuance of 1,190,000 shares decreased earnings by 7 cents per diluted share § Reaffirms guidance for 2009 at $1.40 to $1.60 per share RUTLAND,
